Citation Nr: 1200676	
Decision Date: 01/09/12    Archive Date: 01/20/12	

DOCKET NO.  09-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for residuals of a gunshot wound to the right thigh.

2.  Entitlement to service connection for a left knee disability, to include arthritis, and to include as secondary to service-connected gunshot wound residuals of the right thigh.

3.  Entitlement to service connection for a chronic low back disorder, to include arthritis, and to include as secondary to gunshot wound residuals of the right thigh.

4.  Entitlement to service connection for a chronic left foot disorder, to include as secondary to gunshot wound residuals of the right thigh.

5.  Entitlement to service connection for a chronic neck disorder, to include arthritis, and to include as secondary to service-connected gunshot wound residuals of the right thigh.

6.  Entitlement to service connection for a chronic right hip disorder, to include arthritis, and to include as secondary to service-connected gunshot wound residuals of the right thigh.

7.  Entitlement to service connection for a chronic right knee disability, to include arthritis, and to include as secondary to service-connected gunshot wound residuals of the right thigh.

8.  Entitlement to service connection for a chronic right foot disorder, to include as due to gunshot wound residuals of the right thigh.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from April 1962 to February 1963 and from June 1964 to June 1966.  His awards and medals include the Purple Heart Medal and the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.




REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a January 2010 communication, the Veteran stated that he was continuing to receive medical treatment at the VA Medical Center in San Juan.  He asked that records be obtained to help evaluate his claim.  Unfortunately, the claims file does not contain medical records subsequent to October 2009.  VA has a responsibility to obtain records generated by Federal Government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the statutory duty to assist the Veteran in evaluating facts pertinent to his claims, all treatment records at the VA Medical Center in San Juan should be obtained and associated with the claims file.  In addition, any relevant private and VA treatment records not already of record should be sought, obtained, and associated with the claims file.  He has reported treatment from 1966 to the present.

Also, review of the medical records in the claims file reflects that the Veteran was accorded a Compensation and Pension examination by VA in August 2008.  Following examination, the examiner opined that "current claimed back condition, bilateral knees, bilateral feet, chronic arthritis and chronic neck condition are less likely as not (less than 50/50 probability) caused by or a result of service-connected gunshot wound right thigh with residuals."  However, the examiner did not address the question as to whether disabilities involving any of the aforementioned joints were aggravated by the service-connected gunshot wound residuals of the right thigh.  The question of aggravation is an integral part of a secondary service connection claim.  See 38 C.F.R. § 3.310(b).  

The Board also notes that at the time of an October 2009 examination of the joints by VA, the examiner did not address factors such as pain on repeated use, fatigue, weakness, lack of endurance, and/or incoordination as required by 38 C.F.R. § 4.40 (2011) with regard to the right thigh injury.  He reportedly has some difficulty squatting, but it is not clear whether this was due to the gunshot wound.

Accordingly, the case is Remanded for the following:

1.  The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for the disabilities at issue since service.  After providing any releases necessary for VA to seek records of such treatment or evaluation, the RO should obtain for the record copies of the complete records of all such treatment and evaluation from any identified source, and should obtain records of all recent VA treatment of the Veteran at the VA Medical Center in San Juan, since 1966 to the present.  To the extent there is an attempt to obtain any records that is unsuccessful, the claims file should contain documentation of the attempts made.  The Veteran should also be informed of the negative results and be given an opportunity to secure such records.  

2.  Obtain a supplemental opinion from the examiner who conducted the August 2008 rating examination.  If the examiner is not available, an opinion should be solicited from another medical professional with sufficient expertise in the field of orthopedics.  The claims file must be made available to the examiner for review.  The examiner should then address the question as to whether it is at least as likely as not (that is, a 50 percent degree of likelihood or greater) that any disability involving the left knee, the back, the left foot, the neck, the back, the right knee, and/or the right foot is causally related to the Veteran's active service or was aggravated (permanently increased in severity or made worse) by the service-connected right thigh disability.  The rationale should be provided for any opinion given, and the factors upon which any medical opinion is based must be set forth in the report.  If any opinion and supporting rationale cannot be provided because it would be too speculative, the examiner should explain why this is so.  

3.  Whether or not the 2008 examiner is available, the Veteran should be accorded a current examination by a physician knowledgeable in orthopedic disability for the purpose of determining the current nature and extent of impairment attributable to the Veteran's service-connected right thigh disability.  Any indicated studies are to be performed.  The examiner should provide an opinion as to the degree of impairment of the residuals on the Veteran's ability to function and on whether the residuals result in pain on repeated use and/or in flare-ups, fatigue, weakness, lack of endurance, and/or incoordination.  The muscle group affected by the gunshot wound should also be identified.

4.  Upon receipt of the examination reports, VA should conduct a review to verify that all requested opinions have been offered to the extent possible.  If any information is deemed lacking, VA should refer the report to the examiner for corrections or additions.  See 38 C.F.R. § 4.2.

5.  After all appropriate development has been completed, VA should consider all the evidence of record and readjudicate the claims with consideration of all theories of service connection, to include aggravation.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.  

The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of his case, and that the consequences of a failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion as to any final outcome warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



